DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10 are the current claims hereby under examination and pending in the instant application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application TW 109116823, filed on September 17, 2020.

Claim Objections
Claim 1 is objected to because of the following informalities: line 1 recites the grammatically incorrect phrase “A intravenous infusion detection device.” It is suggested to amend lines 1 to recite “An intravenous infusion detection device”. Appropriate correction is required.
Claim 1 is objected to because there is a lack of antecedent basis for “the intravenous infusion” in lines 14-15. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: line 1 recites the grammatically incorrect phrase “A intravenous infusion detection device.” It is suggested to amend lines 1 to recite “An intravenous infusion detection device”. Appropriate correction is required.
Claim 7 is objected to because there is a lack of antecedent basis for “the intravenous infusion” in line 18. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “transforming the plurality of reflection signals received from the plurality of receiving antennas into a plurality of one-dimensional (1D) waveform diagrams and transforming the plurality of 1D waveform diagrams into a three-dimensional (3D) waveform diagram.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the reflection signals, they would be able to transform the reflection signals into one-dimensional (1D) waveform diagrams (by arithmetic operations), transform the one-dimensional (1D) waveform diagrams into three-dimensional (3D) waveform diagrams (e.g. by mathematical algorithms). There is nothing to suggest an undue level of complexity in transforming reflection signals into waveform diagrams, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of receiving and transforming). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claim is “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: receiving reflection signals, signals describing waveform diagrams; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of signal processing. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “a radar device comprising a plurality of transmission antennas and a plurality of receiving antennas”, “transmit a plurality of radar signals” and “receive a plurality of reflection signals corresponding to the plurality of radar signals”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by [page 3, lines 49-52], [page 2, lines 47-48] and [page 2, lines 50-52] of CN Patent no. 101530641 to Zhang. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101. 
For claim 2, the claim language of “wherein the DSP device is allocated to the radar device or the controller” add conventional equipment such as a radar device or a controller to a DSP device, which are needed to perform the corresponding generic tasks such as transmitting a signal and performing calculations; therefore, they do not add additional limitations to the claimed invention. Thus, the claim as a whole do not amount to significantly more than the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 3, the claim language of “wherein the DSP device adopts an Object Classification algorithm to extract an object which is consistent with the drip bag from the 3D waveform diagram, and obtain the drip level according to the object” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 4, the claim language of “wherein the Object Classification algorithm is a DSP method or a machine learning (ML) method” simply further limits the abstract idea of claim 3 and is rejected under 35 U.S.C. 101.
For claim 5, the claim language of “wherein the controller calculates the flow rate according to a first drip level obtained at a first time point and a second drip level obtained at a second time point” add conventional equipment such as a controller to calculate a flow rate, which are needed to perform the corresponding generic tasks such as transmitting a signal and performing calculations; therefore, they do not add significant additional limitations to the claimed invention. Thus, the claim as a whole do not amount to significantly more than the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 6, the claim language of “wherein the plurality of radar signals are step frequency continuous wave (SFCW) signals” add conventional equipment such as radar signals, which are needed to perform the corresponding generic tasks such as transmitting a signal; therefore, they do not add significant additional limitations to the claimed invention. Thus, the claim as a whole do not amount to significantly more than the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
Claim 7 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “transforming…the plurality of reflection signals received from the plurality of receiving antennas into a plurality of one-dimensional (1D) waveform diagrams” and “transforming…the plurality of 1D waveform diagrams into a three-dimensional (3D) waveform diagram.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the reflection signals, they would be able to transform the reflection signals into one-dimensional (1D) waveform diagrams (by arithmetic operations), transform the one-dimensional (1D) waveform diagrams into three-dimensional (3D) waveform diagrams (e.g. by mathematical algorithms). There is nothing to suggest an undue level of complexity in transforming reflection signals into waveform diagrams, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of receiving and transforming). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 7 does not include additional elements that integrate the mental process into a practical application. Therefore, the claim is “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: receiving reflection signals, signals describing waveform diagrams; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of signal processing. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 7 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “transmitting a plurality of radar signals” and “receiving a plurality of reflection signals corresponding to the plurality of radar signals”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by [page 2, lines 47-48] and [page 2, lines 50-52] of CN Patent no. 101530641 to Zhang. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 7 fails to recite patent-eligible subject matter under 35 U.S.C. 101. 
For claim 8, the claim language of “wherein the DSP device is allocated to the radar device or the controller” add conventional equipment such as a radar device or a controller to a DSP device, which are needed to perform the corresponding generic tasks such as transmitting a signal and performing calculations; therefore, they do not add significant additional limitations to the claimed invention. Thus, the claim as a whole do not amount to significantly more than the abstract idea of claim 7 and is rejected under 35 U.S.C. 101.
For claim 9, the claim language of “wherein the DSP device adopts an Object Classification algorithm to extract an object which is consistent with the drip bag from the 3D waveform diagram, and obtain the drip level according to the object” simply further limits the abstract idea of claim 7 and is rejected under 35 U.S.C. 101.
For claim 10, the claim language of “wherein the Object 2 Classification algorithm is a DSP method or a machine learning (ML) method” simply further limits the abstract idea of claim 9 and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 101530641), hereinafter Zhang, further in view of Zhao et al. (US 11,209,538), hereinafter Zhao, hereinafter Zhao, and further in view of Braun (US 7,982,612), hereinafter Braun.

A machine-generated translation of CN 101530641 accompanies this action. In reciting this rejection, the examiner will cite this translation.
Regarding claim 1, Zhang teaches an intravenous infusion detection device (“The connection of the device for detecting an intravenous infusion speed in this embodiment is shown in FIG. 1” [page 3, lines 59-60]; fig 1), comprising: a radar device (electromagnetic wave generator 1; fig 1), comprising a plurality of transmission antennas (transmitting antenna 2; fig 1) and a plurality of receiving antennas (receiving antenna 4; fig 1), wherein the plurality of transmission antennas (transmitting antenna 2; fig 1) are configured to transmit a plurality of radar signals (“(1)The electromagnetic wave generator transmits radar waves to the dripper of the infusion set through a transmitting antenna” [page 2, lines 47-48]) and the plurality of receiving antennas (receiving antenna 4; fig 1) are configured to receive a plurality of reflection signals corresponding to the plurality of radar signals (“the receiving antenna 4 is connected to the electromagnetic wave receiver 3” [page 3, line 53]); a digital signal processing (DSP) device (electromagnetic wave processor 5; fig 1). Zhang does not explicitly teach transforming the plurality of reflection signals received from the plurality of receiving antennas into a plurality of one-dimensional (ID) waveform diagrams and transforming the plurality of ID waveform diagrams into a three-dimensional (3D) waveform diagram, and obtaining a drip level of a drip bag according to the 3D waveform diagram. 

    PNG
    media_image1.png
    889
    618
    media_image1.png
    Greyscale
However, Zhao teaches transforming the plurality of reflection signals received from the plurality of receiving antennas into a plurality of one-dimensional (1D) waveform diagrams (“In S105, performing one-dimensional inverse Fourier transform on the echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain” [col 7, lines 17-20]; fig 1) and transforming the plurality of 1D waveform diagrams into a three-dimensional (3D) waveform diagram (“In S107 performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three-dimensional echo data.” [col 7, lines 40-42]; fig 1) and obtaining a drip level of a drip bag according to the 3D waveform diagram (“obtained scattering intensity of the target containing three-dimensional image information” [col 7, lines 55-57]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion device of Zhang to further include transforming the plurality of reflection signals received from the plurality of receiving antennas into a plurality of one-dimensional (ID) waveform diagrams and transforming the plurality of ID waveform diagrams into a three-dimensional (3D) waveform diagram, and obtaining a drip level of a drip bag according to the 3D waveform diagram based on the teachings of Zhao, as a way to obtain a three-dimensional echo data [col 8, lines 64-65]. Modified Zhang in view of Zhao does not explicitly teach a controller, coupled to the radar device and obtaining the drip level of the drip bag from the DSP device and calculating a flow rate of the intravenous infusion.

    PNG
    media_image2.png
    899
    552
    media_image2.png
    Greyscale
Furthermore, Braun teaches a controller (processor 110; fig 4), coupled to the radar device (The communication interface 114 may include, for example, an antenna, a transmitter, a receiver, a transceiver and/or supporting hardware or Software for enabling communications with the tag reader 104” [col 9, lines 40-43]) and obtaining the drip level of the drip bag (the volume monitoring unit 118 may be further configured to provide notice that the volume of fluid in a fluid bag 10 has been detected to be below the predefined threshold” [col 10, lines 18-21]; fluid bag 10; fig 2) from the DSP device (processor 110; fig 4) and calculating a flow rate (ratio of drip levels and time points) of the intravenous infusion (“When the volume monitoring unit 118 detects a change in state of a signal emitted by the signaling tag 16 and thus a low volume condition” [col 10, lines 16-18]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion device of modified Zhang to further include a controller, coupled to the radar device and obtaining the drip level of the drip bag from the DSP device and calculating a flow rate of the intravenous infusion based on the teachings of Braun, as a way for monitoring a volume of fluid in a flexible fluid bag [col 1, lines 66-67].

Regarding claim 5, Zhang, Zhao and Braun teach the limitations to claim 1 described above. The combination of Zhang, Zhao and Braun does not explicitly teach wherein the controller calculates the flow rate according to a first drip level obtained at a first time point and a second drip level obtained at a second time point.
However, Braun teaches wherein the controller (processor 110; fig 4) calculates the flow rate (ratio of drip levels and time points) according to a first drip level obtained at a first time point (“When the volume monitoring unit 118 detects a change in state of a signal emitted by the signaling tag 16 and thus a low volume condition” [col 10, lines 16-18]) and a second drip level obtained at a second time point (“When the volume monitoring unit 118 detects a change in state of a signal emitted by the signaling tag 16 and thus a low volume condition” [col 10, lines 16-18]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion device of modified Zhang to further include wherein the controller calculates the flow rate according to a first drip level obtained at a first time point and a second drip level obtained at a second time point based on the teachings of Braun, as a way for monitoring a volume of fluid in a flexible fluid bag [col 1, lines 66-67].

Regarding claim 7, Zhang teaches a intravenous infusion detection method (“The method for detecting the speed of intravenous infusion” [page 2, line 45]), applied to an intravenous infusion detection device (intravenous infusion speed detecting device; fig 1), comprising: transmitting, by a radar device (electromagnetic wave generator 1; fig 1) of the intravenous infusion detection device, a plurality of radar signals (“(1) The electromagnetic wave generator transmits radar waves to the dripper of the infusion set through a transmitting antenna” [page 2, lines 47-48]); receiving, by the radar device (electromagnetic wave generator 1; fig 1) of the intravenous infusion detection device, a plurality of reflection signals corresponding to the plurality of radar signals (“(2) The electromagnetic wave receiver receives the radar echo passing through the dripper of the infusion set through a receiving antenna” [page 2, lines 50-52]); transforming, by a digital signal processing (DSP) device (electromagnetic wave processor 5; fig 1) of the intravenous infusion detection device (“and converts the received radar echo into a drip drop echo pulse to the electromagnetic wave processor” [page 2, lines 52-53]), by the DSP device (electromagnetic wave processor 5; fig 1). Zhang does not explicitly teach the plurality of reflection signals received from the plurality of receiving antennas into a plurality of one-dimensional (1D) waveform diagrams; transforming the plurality of 1D waveform diagrams into a three-dimensional (3D) waveform diagram; obtaining a drip level of a drip bag according to the 3D waveform diagram.
However, Zhao teaches the plurality of reflection signals received from the plurality of receiving antennas into a plurality of one-dimensional (1D) waveform diagrams (“In S105, performing one-dimensional inverse Fourier transform on the echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain” [col 7, lines 17-20]; fig 1); transforming the plurality of 1D waveform diagrams into a three-dimensional (3D) waveform diagram (“In S107 performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three-dimensional echo data.” [col 7, lines 40-42]; fig 1); obtaining a drip level of a drip bag according to the 3D waveform diagram (“obtained scattering intensity of the target containing three-dimensional image information” [col 7, lines 55-57]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion method of Zhang to further include the plurality of reflection signals received from the plurality of receiving antennas into a plurality of one-dimensional (1D) waveform diagrams; transforming, by the DSP device, the plurality of 1D waveform diagrams into a three-dimensional (3D) waveform diagram; obtaining, by the DSP device, a drip level of a drip bag according to the 3D waveform diagram based on the teachings of Zhao, as a way to obtain a three-dimensional echo data [col 8, lines 64-65]. Modified Zhang in view of Zhao does not explicitly teach obtaining, by a controller of the intravenous infusion detection device, the drip level of the drip bag from the DSP device and calculating a flow rate of the intravenous infusion.
Furthermore, Braun teaches obtaining, by a controller of the intravenous infusion detection device (processor 110; fig 4), the drip level of the drip bag (the volume monitoring unit 118 may be further configured to provide notice that the volume of fluid in a fluid bag 10 has been detected to be below the predefined threshold” [col 10, lines 18-21]; fluid bag 10; fig 2) from the DSP device (processor 110; fig 4) and calculating a flow rate (ratio of drip levels and time points) of the intravenous infusion (“When the volume monitoring unit 118 detects a change in state of a signal emitted by the signaling tag 16 and thus a low volume condition” [col 10, lines 16-18]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion method of modified Zhang to further include obtaining, by a controller of the intravenous infusion detection device, the drip level of the drip bag from the DSP device and calculating a flow rate of the intravenous infusion based on the teachings of Braun, as a way for monitoring a volume of fluid in a flexible fluid bag [col 1, lines 66-67].

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 101530641), hereinafter Zhang, further in view of Zhao et al. (US 11,209,538), hereinafter Zhao, hereinafter Zhao, further in view of Braun (US 7,982,612), hereinafter Braun, as applied to claims 1 and 7 above, and further in view of Bonthron et al. (US 2008/0100510), Bonthron.


    PNG
    media_image3.png
    457
    708
    media_image3.png
    Greyscale
Regarding claim 2, Zhang, Zhao and Braun teach the limitations to claim 1 described above. The combination of Zhang, Zhao and Braun does not explicitly teach wherein the DSP device is allocated to the radar device or the controller.
However, Bonthron teaches wherein the DSP device (signal processor 690; fig 1A-B) is allocated to the radar device or the controller (“The signal processor may include, but is not limited to, one or more digital signal processors (DSPs), microprocessors, micro-controllers, electrical control units, or other suitable processor blocks” [para 0047]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion device of modified Zhang to further include wherein the DSP device is allocated to the radar device or the controller based on the teachings of Bonthron, as a way to provide an antennae for a detector [para 0009].

Regarding claim 8, Zhang, Zhao and Braun teach the limitations to claim 7 described above. The combination of Zhang, Zhao and Braun does not explicitly teach wherein the DSP device is allocated to the radar device or the controller.
However, Bonthron teaches wherein the DSP device (signal processor 690; fig 1A-B) is allocated to the radar device or the controller (“The signal processor may include, but is not limited to, one or more digital signal processors (DSPs), microprocessors, micro-controllers, electrical control units, or other suitable processor blocks” [para 0047]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion method of modified Zhang to further include wherein the DSP device is allocated to the radar device or the controller based on the teachings of Bonthron, as a way to provide an antennae for a detector [para 0009].

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Zhang (CN 101530641), hereinafter Zhang, further in view of Zhao et al. (US 11,209,538), hereinafter Zhao, hereinafter Zhao, further in view of Braun (US 7,982,612), hereinafter Braun, as applied to claims 1 and 7 above, and further in view of "Radar-based Object Classification Using An Artificial Neural Network," Lee et al., 2019 IEEE National Aerospace and Electronics Conference (NAECON), 2019, hereinafter Lee.

Regarding claim 3, Zhang, Zhao and Braun teach the limitations to claim 1 described above. Zhang further teaches which is consistent with the drip bag from the 3D waveform diagram (“The electromagnetic wave receiver receives the radar echo passing through the dripper of the infusion set through a receiving antenna, and converts the received radar echo into a drip drop echo pulse to the electromagnetic wave processor.” [page 2, lines 40-43]]), and obtain the drip level according to the object (“The number of drops per minute is obtained by calculating the time interval between the drops of each drop of the drug solution, and the amount of infusion per minute is converted based on the volume of each drop of the solution.” [page 4, lines 19-21]). The combination of Zhang, Zhao and Braun does not explicitly teach wherein the DSP device adopts an Object Classification algorithm to extract an object which is consistent with the drip bag from the 3D waveform diagram, and obtain the drip level according to the object.
However, Lee teaches wherein the DSP device (“The sensor to record the data is a 16.8 GHz ground surveillance pulse-Doppler radar” [page 307, col 2, lines 1-2]) adopts an Object Classification algorithm to extract an object (“we introduce a new approach using an artificial neural network to solve an object classification problem in Radar sensor applications. We develop a learning model to identify a different micro-Doppler signature of Radar signal and implement the proposed system using an accelerator platform” [page 310, col 1, lines 15-20]; “we intend to design an automated Radar classification system that can observe object feature from Radar reflection signal and tell what the target is” [page 306, col 2, lines 24-26]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion device of modified Zhang to further include wherein the DSP device adopts an Object Classification algorithm to extract an object based on the teachings of Lee, as a way to classify objects [page 305, col 2, line 10].

Regarding claim 4, Zhang, Zhao, Braun and Lee teach the limitations to claim 3 described above. The combination of Zhang, Zhao, Braun and Lee does not explicitly teach wherein the Object Classification algorithm is a DSP method or a machine learning (ML) method.
However, Lee teaches wherein the Object Classification algorithm (“we introduce a new approach using an artificial neural network to solve an object classification problem in Radar sensor applications. We develop a learning model to identify a different micro-Doppler signature of Radar signal and implement the proposed system using an accelerator platform” [page 310, col 1, lines 15-20]) is a DSP method or a machine learning (ML) method (“We adopt a machine learning approach to recognize patterns from these data automatically” [page 305, col 2, lines 11-12]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion device of modified Zhang to further include wherein the Object Classification algorithm is a DSP method or a machine learning (ML) method based on the teachings of Lee, as a way to classify objects [page 305, col 2, line 10].

Regarding claim 9, Zhang, Zhao and Braun teach the limitations to claim 7 described above. Zhang further teaches which is consistent with the drip bag from the 3D waveform diagram (“The electromagnetic wave receiver receives the radar echo passing through the dripper of the infusion set through a receiving antenna, and converts the received radar echo into a drip drop echo pulse to the electromagnetic wave processor.” [page 2, lines 40-43]]), and obtain the drip level according to the object (“The number of drops per minute is obtained by calculating the time interval between the drops of each drop of the drug solution, and the amount of infusion per minute is converted based on the volume of each drop of the solution.” [page 4, lines 19-21]). The combination of Zhang, Zhao and Braun does not explicitly teach wherein the DSP device adopts an Object Classification algorithm to extract an object.
However, Lee teaches wherein the DSP device (“The sensor to record the data is a 16.8 GHz ground surveillance pulse-Doppler radar” [page 307, col 2, lines 1-2]) adopts an Object Classification algorithm (“we introduce a new approach using an artificial neural network to solve an object classification problem in Radar sensor applications. We develop a learning model to identify a different micro-Doppler signature of Radar signal and implement the proposed system using an accelerator platform” [page 310, col 1, lines 15-20]) to extract an object (“we intend to design an automated Radar classification system that can observe object feature from Radar reflection signal and tell what the target is” [page 306, col 2, lines 24-26]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion method of modified Zhang to further include wherein the DSP device adopts an Object Classification algorithm to extract an object based on the teachings of Lee, as a way to classify objects [page 305, col 2, line 10].

Regarding claim 10, Zhang, Zhao, Braun and Lee teach the limitations to claim 9 described above. The combination of Zhang, Zhao, Braun and Lee does not explicitly teach wherein the Object Classification algorithm is a DSP method or a machine learning (ML) method.
However, Lee teaches wherein the Object Classification algorithm (“we introduce a new approach using an artificial neural network to solve an object classification problem in Radar sensor applications. We develop a learning model to identify a different micro-Doppler signature of Radar signal and implement the proposed system using an accelerator platform” [page 310, col 1, lines 15-20]) is a DSP method or a machine learning (ML) method (“We adopt a machine learning approach to recognize patterns from these data automatically” [page 305, col 2, lines 11-12]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion method of modified Zhang to further include wherein the Object Classification algorithm is a DSP method or a machine learning (ML) method based on the teachings of Lee, as a way to classify objects [page 305, col 2, line 10].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Zhang (CN 101530641), hereinafter Zhang, further in view of Zhao et al. (US 11,209,538), hereinafter Zhao, hereinafter Zhao, further in view of Braun (US 7,982,612), hereinafter Braun, as applied to claim 1 above, and further in view of Mueller et al. (US 10,802,127), hereinafter Mueller.

Regarding claim 6, Zhang, Zhao and Braun teach the limitations to claim 1 described above. The combination of Zhang, Zhao and Braun does not explicitly teach wherein the plurality of radar signals are step frequency continuous wave (SFCW) signals.
However, Mueller teaches wherein the plurality of radar signals (“a frequency synthesizer 102 for generating an oscillator signal” [col 7, lines 15-16]]) are step frequency continuous wave (SFCW) signals (“The measurement may also be started by sweeping the frequency, starting from a starting frequency, across a frequency sweep in a frequency modulated continuous wave (FMCW) operation and/or a stepped frequency continuous wave (SFCW) operation.” [col 3, lines 45-49]; “In radar-based fill level measurements, common operating modes and/or modulation modes are a frequency modulated continuous wave (FMCW) and a stepped frequency continuous wave (SFCW).” [col 8, lines 25-28]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous infusion device of modified Zhang to further include wherein the plurality of radar signals are step frequency continuous wave (SFCW) signals based on the teachings of Mueller, as a way to provide a fill level measurement device [col 1, lines 60-61].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791